 

Exhibit 10.10

 

Execution Version

 

AMENDMENT NO. 2, dated as of October 15, 2018 (this “Second Amendment”), among
Ply Gem Midco, Inc. (formerly known as Pisces Midco, Inc.), a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers party hereto (collectively with the Parent Borrower,
the “Borrowers”), Regions Bank (the “Additional Lender”) and UBS AG, STAMFORD
BRANCH (“UBS”), as Administrative Agent, Collateral Agent and Swingline Lender.
Capitalized terms used herein and not defined shall have the meaning set forth
in the Credit Agreement (as defined below).

 

WHEREAS, the Parent Borrower, the Subsidiary Borrowers from time to time party
thereto, UBS, as Administrative Agent, Collateral Agent, Swingline Lender and an
Issuing Lender, the Lenders and other Issuing Lenders from time to time party
thereto, are parties to that certain ABL Credit Agreement dated as of April 12,
2018 (as amended by Amendment No. 1, dated as of August 7, 2018, and as the same
may be further amended, supplemented, waived or otherwise modified prior to the
date hereof, the “Credit Agreement”); and

 

WHEREAS, effective as of the Second Amendment Effective Date (as defined below)
and pursuant to Subsection 2.6 and Subsection 11.1 of the Credit Agreement, the
Borrowers, the Additional Lender and the Administrative Agent have agreed to
amend the Credit Agreement (as so amended, the “Amended Credit Agreement”) as
set forth in Section 1 hereto and the Borrower is obtaining Supplemental
Commitments in the amount of $36,000,000 under Subsection 2.6 of the Credit
Agreement in connection with the Limited Condition Transaction referred to in
Section 4(ii) of the Second Amendment Lender Joinder Agreement (as defined
below) dated as of the date hereof.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.          Commitment Agreements; Credit Agreement Amendments.

 

(a)          Subject to the satisfaction or waiver of the conditions set forth
in Section 2 hereof:

 

(i)          Upon the increase in the Commitments under the Credit Agreement
pursuant to this Second Amendment becoming effective, each U.S. Facility Lender
immediately prior to such increase that is providing less than its ratable share
(or none) of the increase in the U.S. Facility Commitments (each, a “U.S.
Facility Commitment Decrease Lender”) shall automatically and without further
act be deemed to have assigned to each U.S. Facility Lender providing more than
its ratable share (or all) of the increase in the U.S. Facility Commitments or,
for the avoidance of doubt, any U.S. Facility Lender that was not a U.S.
Facility Lender prior to the effectiveness of this Second Amendment that is
providing any such increase in the U.S. Facility Commitments (each, a “U.S.
Facility Commitment Increase Lender”) a portion of, and each such U.S. Facility
Commitment Increase Lender will automatically and without further act be deemed
to have assumed a portion of, such U.S. Facility Commitment Decrease Lender’s
participations under the Credit Agreement in outstanding U.S. Facility Letters
of Credit and Swingline Loans such that on the Second Amendment Effective Date,
after giving effect to each such deemed assignment and assumption of such
participations, the percentage of the aggregate outstanding participations in
U.S. Facility Letters of Credit issued under the Credit Agreement and Swingline
Loans held by each U.S. Facility Lender (including each such U.S. Facility
Commitment Increase Lender and U.S. Facility Commitment Decrease Lender) will
equal an amount (expressed as a percentage) equal to (a) such U.S. Facility
Lender’s U.S. Facility Commitment divided by (b) the aggregate U.S. Facility
Commitments of all U.S. Facility Lenders.

 

  

 

 

(ii)         Upon the increase in the Commitments under the Credit Agreement
pursuant to this Second Amendment becoming effective, each Canadian Facility
Lender immediately prior to such increase that is providing less than its
ratable share (or none) of the increase in the Canadian Facility Commitments
(each, a “Canadian Facility Commitment Decrease Lender”) shall automatically and
without further act be deemed to have assigned to each Canadian Facility Lender
providing more than its ratable share (or all) of the increase in the Canadian
Facility Commitments or, for the avoidance of doubt, any Canadian Facility
Lender that was not a Canadian Facility Lender prior to the effectiveness of
this Second Amendment that is providing any such increase in the Canadian
Facility Commitments (each, a “Canadian Facility Commitment Increase Lender”) a
portion of, and each such Canadian Facility Commitment Increase Lender will
automatically and without further act be deemed to have assumed a portion of,
such Canadian Facility Commitment Decrease Lender’s participations under the
Credit Agreement in outstanding Canadian Facility Letters of Credit such that on
the Second Amendment Effective Date, after giving effect to each such deemed
assignment and assumption of such participations, the percentage of the
aggregate outstanding participations in Canadian Facility Letters of Credit
issued under the Credit Agreement held by each Canadian Facility Lender
(including each such Canadian Facility Commitment Increase Lender and Canadian
Facility Commitment Decrease Lender) will equal an amount (expressed as a
percentage) equal to (a) such Canadian Facility Lender’s Canadian Facility
Commitment divided by (b) the aggregate Canadian Facility Commitments of all
Canadian Facility Lenders.

 

(iii)        Upon the increase in the Commitments under the Credit Agreement
pursuant to this Second Amendment becoming effective, (1) the U.S. Borrowers
shall automatically and without further act be deemed to have (x) repaid a
portion of the U.S. Facility Revolving Credit Loans of each U.S. Facility
Commitment Decrease Lender in an aggregate principal amount for all U.S.
Facility Commitment Decrease Lenders equal to the amount paid by all U.S.
Facility Commitment Increase Lenders to the Administrative Agent as referenced
in clause (2) below and (y) obtained U.S. Facility Revolving Credit Loans from
each U.S. Facility Commitment Increase Lender in an aggregate principal amount
for all U.S. Facility Commitment Increase Lenders equal to the amount paid by
all U.S. Facility Commitment Increase Lenders to the Administrative Agent as
referenced in clause (2) below, and (2) each U.S. Facility Commitment Increase
Lender shall pay to the Administrative Agent, for the account of each U.S.
Facility Commitment Decrease Lender, an amount representing the U.S. Facility
Revolving Credit Loans obtained from such U.S. Facility Commitment Increase
Lender, which shall be in an amount such that on the Second Amendment Effective
Date, after giving effect to each such deemed repayment and obtainment of such
U.S. Facility Revolving Credit Loans and the corresponding payment made by each
U.S. Facility Increase Lender to the Administrative Agent, the percentage of the
aggregate outstanding U.S. Facility Revolving Credit Loans under the Credit
Agreement held by each U.S. Facility Lender (including each such U.S. Facility
Commitment Increase Lender and U.S. Facility Commitment Decrease Lender) will
equal an amount (expressed as a percentage) equal to (a) such U.S. Facility
Lender’s U.S. Facility Commitment divided by (b) the aggregate U.S. Facility
Commitments of all U.S. Facility Lenders.

 

 -2- 

 

 

 

(iv)        Upon the increase in the Commitments under the Credit Agreement
pursuant to this Second Amendment becoming effective, (1) the U.S. Borrowers or
the Canadian Borrowers, as applicable, shall automatically and without further
act be deemed to have (x) repaid a portion of the Canadian Facility Revolving
Credit Loans of each Canadian Facility Commitment Decrease Lender in an
aggregate principal amount for all Canadian Facility Commitment Decrease Lenders
equal to the amount paid by all Canadian Facility Commitment Increase Lenders to
the Administrative Agent as referenced in clause (2) below and (y) obtained
Canadian Facility Revolving Credit Loans from each Canadian Facility Commitment
Increase Lender in an aggregate principal amount for all Canadian Facility
Commitment Increase Lenders equal to the amount paid by all Canadian Facility
Commitment Increase Lenders to the Administrative Agent as referenced in clause
(2) below, and (2) each Canadian Facility Commitment Increase Lender shall pay
to the Administrative Agent, for the account of each Canadian Facility
Commitment Decrease Lender, an amount representing the Canadian Facility
Revolving Credit Loans obtained from such Canadian Facility Commitment Increase
Lender, which shall be in an amount such that on the Second Amendment Effective
Date, after giving effect to each such deemed repayment and obtainment of such
Canadian Facility Revolving Credit Loans and the corresponding payment made by
each Canadian Facility Increase Lender to the Administrative Agent, the
percentage of the aggregate outstanding Canadian Facility Revolving Credit Loans
under the Credit Agreement held by each Canadian Facility Lender (including each
such Canadian Facility Commitment Increase Lender and Canadian Facility
Commitment Decrease Lender) will equal an amount (expressed as a percentage)
equal to (a) such Canadian Facility Lender’s Canadian Facility Commitment
divided by (b) the aggregate Canadian Facility Commitments of all Canadian
Facility Lenders.

 

(b)          Subject to the satisfaction or waiver of the conditions set forth
in Section 2 hereof:

 

(i)          The definition of “Commitment” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting “$360,000,000” and replacing it with
“$396,000,000”.

 

(ii)         The definition of “Total U.S. Facility Commitment” in Subsection
1.1 of the Credit Agreement is hereby amended by deleting “$285,000,000” and
replacing it with “$313,500,000”.

 

 -3- 

 

 

(iii)        The definition of “Total Canadian Facility Commitment” in
Subsection 1.1 of the Credit Agreement is hereby amended by deleting
“$75,000,000” and replacing it with “$82,500,000”.

 

(iv)        Schedule A of the Credit Agreement is hereby amended by deleting it
in its entirely and replacing it with Schedule A attached hereto.

 

Section 2.          Conditions to Effectiveness. This Second Amendment shall
become effective on the date (the “Second Amendment Effective Date”) on which
the following conditions shall have been satisfied or waived:

 

(a)          the Administrative Agent shall have received (i) this Second
Amendment, executed and delivered by each Borrower and (ii) a Lender Joinder
Agreement with respect to the Incremental Facility Increase contemplated hereby,
executed and delivered by the Additional Lender (the “Second Amendment Lender
Joinder Agreement”);

 

(b)          the Administrative Agent shall have received a certificate from the
Parent Borrower, dated as of the Second Amendment Effective Date, substantially
in the form of Exhibit G-1 to the Credit Agreement, with appropriate insertions
and attachments of resolutions or other actions, evidence of incumbency and the
signature of authorized signatories and Organizational Documents, executed by a
Responsible Officer and the Secretary or any Assistant Secretary or other
authorized representative of the Parent Borrower;

 

(c)          the Administrative Agent shall have received (i) the executed legal
opinion of Debevoise & Plimpton LLP, counsel to the Parent Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) the
executed legal opinion of Morris, Nichols, Arsht & Tunnell LLP, special Delaware
counsel to certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(d)          the Borrowers shall have paid, or caused to be paid, to the
Additional Lender the agreed upfront fees payable by the Borrowers to the
Additional Lender pursuant to the Second Amendment Lender Joinder Agreement to
the extent due;

 

(e)          the Specified Representations shall be true and correct in all
material respects, except to the extent they relate to a particular date in
which case such Specified Representations shall be true and correct in all
material respects on and as of such date as if made on and as of such date; and

 

(f)          the Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent Borrower, dated as of the Second Amendment
Effective Date, substantially in the form of Exhibit H to the Credit Agreement.

 

The making available of the Incremental Facility Increase contemplated hereby by
the Additional Lender shall conclusively be deemed to constitute an
acknowledgement by the Administrative Agent and the Additional Lender that each
of the conditions precedent set forth in this Section 2 shall have been
satisfied in accordance with its respective terms or shall have been irrevocably
waived by such Person.

 

 -4- 

 

 

Section 3.          Counterparts. This Second Amendment may be executed by one
or more of the parties to this Second Amendment on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Second Amendment signed by all the
parties shall be delivered to the Borrower Representative and the Administrative
Agent.

 

Section 4.          Governing Law. THIS Second AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS Second AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 5.          Headings. The headings of this Second Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 6.          Effect of Amendment; Acknowledgment. This Second Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Second Amendment Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement, except for (a) the representations and warranties made
by the Borrowers and the other Loan Parties prior to the Second Amendment
Effective Date (which representations and warranties made prior to the Second
Amendment Effective Date shall not be superseded or rendered ineffective by this
Second Amendment as they pertain to the period prior to the Second Amendment
Effective Date) and (b) any action or omission performed or required to be
performed pursuant to the Credit Agreement prior to the Second Amendment
Effective Date. For the avoidance of doubt, any certificate or other document
the form of which is set out in any exhibit attached to the Credit Agreement or
any other Loan Document may be revised, as applicable, to refer to the Amended
Credit Agreement. This Second Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document. Each Borrower reaffirms its
obligations under the Loan Documents to which it is party. Without limiting the
foregoing, each of the Borrowers hereby (i) acknowledges and agrees that all of
its obligations under the U.S. Guarantee and Collateral Agreement or the
Canadian Guarantee and Collateral Agreement, as applicable, and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) reaffirms each Lien granted by such
Borrower to the Collateral Agent for the benefit of the Secured Parties made
pursuant to the U.S. Guarantee and Collateral Agreement or the Canadian
Guarantee and Collateral Agreement, as applicable, and (iii) agrees that the
Borrower Obligations and the Guarantor Obligations (each as defined in the U.S.
Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement, as applicable) include, among other things and without limitation,
the due and punctual payment by the Borrowers or the Guarantors, as applicable,
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of principal and interest on the Loans made pursuant to the
Commitments under the Credit Agreement as modified by this Second Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed, all as of the date first written above.

 

  PLY GEM MIDCO, INC.,   as Parent Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 



  PLY GEM INDUSTRIES, INC.,   as a U.S. Subsidiary Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe    

Title: 

Executive Vice President, Chief Financial Officer and Secretary



 



  ATRIUM WINDOWS AND DOORS, INC.,   as a U.S. Subsidiary Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  GIENOW CANADA INC.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  MITTEN INC.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  NORTH STAR MANUFACTURING (LONDON) LTD.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  Regions Bank,   as Incremental Lender       By:

/s/ Catherine A. Cowan

    Name:   Catherine A. Cowan     Title: Senior Vice President

 

[Signature Page – Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  UBS AG, STAMFORD BRANCH,   as Administrative Agent, Collateral Agent and
Swingline Lender       By:

/s/ Houssem Daly

    Name: Houssem Daly     Title: Associate Director Banking Products Services,
US

 

  By:

/s/ Darlene Arias

    Name: Darlene Arias     Title: Director

 

[Signature Page – Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Second Amendment. Each Guarantor further acknowledges and agrees that all
Obligations with respect to the Commitments under the Credit Agreement as
modified by this Second Amendment shall be fully guaranteed and secured pursuant
to the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, in accordance with the terms and provisions
thereof. Each Guarantor reaffirms its obligations under the Loan Documents to
which it is party. Without limiting the foregoing, each of the Guarantors hereby
(i) acknowledges and agrees that all of its obligations under the U.S. Guarantee
and Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable, and the other Security Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by such Guarantor to the Collateral Agent for
the benefit of the Secured Parties made pursuant to the U.S. Guarantee and
Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable, and (iii) agrees that the Borrower Obligations and the Guarantor
Obligations (each as defined in the U.S. Guarantee and Collateral Agreement or
the Canadian Guarantee and Collateral Agreement, as applicable) include, among
other things and without limitation, the due and punctual payment by the
Borrowers or the Guarantors, as applicable, when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on the
Loans made pursuant to the Commitments under the Credit Agreement as modified by
this Second Amendment.

 

GUARANTORS:

 

  PLY GEM INTERMEDIATE, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

  PLY GEM HOLDINGS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Executive Vice President, Chief      
Financial Officer, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  ALENCO EXTRUSION GA, L.L.C.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  ALENCO EXTRUSION MANAGEMENT, L.L.C.       By:

/s/ Shawn K. Poe

    Name:  Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  ALENCO HOLDING CORPORATION       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  ALENCO INTERESTS, L.L.C.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  ALENCO TRANS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  ALENCO WINDOW GA, L.L.C.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  ALUMINUM SCRAP RECYCLE, L.L.C.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  AWC ARIZONA, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  AWC HOLDING COMPANY       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  FOUNDATION LABS BY PLY GEM, LLC       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  GLAZING INDUSTRIES MANAGEMENT, L.L.C.       By:

/s/ Shawn K. Poe

    Name:    Shawn K. Poe     Title:      Vice President, Secretary and
Treasurer

 

  GREAT LAKES WINDOW, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  KROY BUILDING PRODUCTS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  MASTIC HOME EXTERIORS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  MW MANUFACTURERS INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  MWM HOLDING, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  NAPCO, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  NEW ALENCO EXTRUSION, LTD.       By: Alenco Extrusion Management, L.L.C., its
general partner       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  NEW ALENCO WINDOW, LTD.       By: Alenco Building Products Management, L.L.C.,
its general partner       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  NEW GLAZING INDUSTRIES, LTD.       By: Glazing Industries Management, L.L.C.,
its general partner       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  PLY GEM PACIFIC WINDOWS CORPORATION       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  PLY GEM SPECIALTY PRODUCTS, LLC       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  SIMEX, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

  SIMONTON BUILDING PRODUCTS LLC       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  SIMONTON INDUSTRIES, INC.       By:

/s/ Shawn K. Poe

    Name:    Shawn K. Poe     Title:      Vice President, Secretary and
Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  SIMONTON WINDOWS & DOORS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  SIMONTON WINDOWS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  VARIFORM, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Vice President, Secretary and Treasurer

 

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  ATRIUM CORPORATION       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

  ATRIUM INTERMEDIATE HOLDINGS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Chief Financial Officer

 

  ATRIUM PARENT, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

  AMERICAN SCREEN MANUFACTURERS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

  ATRIUM EXTRUSION SYSTEMS, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer    

[Signature Page to Reaffirmation to Amendment No. 2 to the ABL Credit Agreement]

 

 

 

 

  CHAMPION WINDOW, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

  THERMAL INDUSTRIES, INC.       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Acknowledgment to Amendment No. 2 to the ABL Credit
Agreement]

 

 

 

 

SCHEDULE A



to

 Second AMENDMENT

 

SCHEDULE A

 

Commitments and Addresses

 

U.S. FACILITY COMMITMENTs

 



rEVOLVING LENDER  COMMITMENT  Address         UBS AG, Stamford Branch 
$28,500,000.00  1285 Avenue of the Americas
New York, New York 10019         JPMorgan Chase Bank, N.A.  $28,500,000.00  383
Madison Avenue
New York, New York 10179         Deutsche Bank AG New York Branch 
$28,500,000.00  60 Wall Street
New York, New York 10005         Barclays Bank PLC  $28,500,000.00  745 Seventh
Avenue
New York, NY 10019         Goldman Sachs Bank USA  $28,500,000.00  200 West
Street
New York, NY 10282         Bank of America, N.A.  $28,500,000.00  One Bryant
Park
New York, New York 10036         Royal Bank of Canada  $28,500,000.00  200 Vesey
Street
New York, New York 10281         Jefferies Finance LLC  $17,100,000.00  520
Madison Avenue
New York, New York 10022         MUFG Union Bank, N.A.  $17,100,000.00  1221
Avenue of the Americas
New York, New York 10020         Natixis, New York Branch  $17,100,000.00  1251
Avenue of the Americas
New York, New York 10020         Crédit Agricole Corporate and Investment Bank 
$17,100,000.00  1301 Avenue of the Americas
New York, NY 10019         U.S. Bank National Association  $17,100,000.00  461
Fifth Avenue
New York, NY 10017         Regions Bank  $28,500,000.00  1180 West Peachtree
Street NW, Suite 1000
Atlanta, GA 30309         TOTAL:  $313,500,000.00   

 

 

 

 

CANADIAN FACILITY COMMITMENTs



 



rEVOLVING LENDER  COMMITMENT  Address         UBS AG, Stamford Branch 
$7,500,000.00  1285 Avenue of the Americas
New York, New York 10019         JPMorgan Chase Bank, N.A.  $7,500,000.00  383
Madison Avenue
New York, New York 10179         Deutsche Bank AG New York Branch 
$7,500,000.00  60 Wall Street
New York, New York 10005         Barclays Bank PLC  $7,500,000.00  745 Seventh
Avenue
New York, NY 10019         Goldman Sachs Bank USA  $7,500,000.00  200 West
Street
New York, NY 10282         Bank of America, N.A.  $7,500,000.00  One Bryant Park
New York, New York 10036         Royal Bank of Canada  $7,500,000.00  200 Vesey
Street
New York, New York 10281         Jefferies Finance LLC  $4,500,000.00  520
Madison Avenue
New York, New York 10022         MUFG Union Bank, N.A.  $4,500,000.00  1221
Avenue of the Americas
New York, New York 10020         Natixis, New York Branch  $4,500,000.00  1251
Avenue of the Americas
New York, New York 10020         Crédit Agricole Corporate and Investment Bank 
$4,500,000.00  1301 Avenue of the Americas
New York, NY 10019         U.S. Bank National Association  $4,500,000.00  461
Fifth Avenue
New York, NY 10017         Regions Bank  $7,500,000.00  1180 West Peachtree
Street NW, Suite 1000
Atlanta, GA 30309         TOTAL:  $82,500,000   

 



 

